Case 6:15-cr-00080-DEW-PJH Document 213 Filed 11/20/20 Page 1 of 8 PageID #: 761



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                  LAFAYETTE DIVISION


  UNITED STATES OF AMERICA                             CRIMINAL ACTION NO. 15-0080-02

  VERSUS                                               JUDGE DONALD E. WALTER

  STEVEN PAUL BANKS                                    MAGISTRATE JUDGE HANNA


                                    MEMORANDUM ORDER

         Before the Court is a motion for compassionate release filed pro se by the defendant, Steven

  Paul Banks (“Banks”). See Record Document 205. The Federal Public Defender’s Office notified

  the Court that its office would not be enrolling on behalf of Banks. The Government opposes

  Banks’s motion. See Record Document 212. Based on the following, the motion for release is

  DENIED.

         Banks and a co-defendant were charged in a nine-count indictment, charging various

  narcotics offenses. Banks was charged in count one with conspiracy to distribute cocaine and

  cocaine base and pled guilty to the charge. See Record Documents 1, 52 and 55. According to his

  presentence report, Banks’s guideline range was 188 to 235 months of confinement, which

  included a criminal history category of VI and based in part on the fact that the instant offense

  took place while Banks was on parole. See Record Document 109. Banks was also classified as

  a career criminal, resulting in a total offense level of 31. See id. On July 25, 2016, this Court

  sentenced Banks to 120 months of imprisonment. See Record Document 103. Banks is currently

  housed at the Federal Correctional Institution Oakdale II (“FCI Oakdale II”) and he has a projected

  release date of March 2024.

         On August 18, 2020, Banks filed an “Emergency Motion Before The Court Pursuant To

  18 U.S.C. § 3582(C)(1)(A) Compassionate Release/Reduction In Sentence For Extraordinary Or
Case 6:15-cr-00080-DEW-PJH Document 213 Filed 11/20/20 Page 2 of 8 PageID #: 762



  Compelling Circumstances,” seeking compassionate release based on his assertion that his Type

  II diabetes, hypertension, and high cholesterol make him particularly susceptible to becoming

  seriously ill if he contracts COVID-19 in prison. Record Document 205. Banks filed a Request

  for Administrative Remedy for Compassionate Release with FCI Beaumont II. See Record

  Document 212, Ex. A. On September 21, 2020, the Warden denied his request for relief. See id.

  The Government concedes that Banks has exhausted his administrative remedies but maintains

  that his motion fails on the merits. See Record Document 622 at 4. The Government also concedes

  that Banks can demonstrate an “extraordinary and compelling reason” as defined in 18 U.S.C. §

  3582(c)(1)(A) due to his Type II diabetes, 1 as this is a condition recognized by the Centers for

  Disease Control (“CDC”) as a confirmed COVID-19 risk factor. 2          See id. Nevertheless, the

  Government argues that Banks is still a danger to the community and that the factors set forth

  under 18 U.S.C. § 3553(a) counsel against his release. See id.

         A judgment, including a sentence of imprisonment, “may not be modified by a district

  court except in limited circumstances.” Dillon v. United States, 560 U.S. 817, 824, 130 S. Ct. 2683,

  2690 (2010).    Under 18 U.S.C. § 3582(c), a court generally “may not modify a term of

  imprisonment once it has been imposed,” except: (1) upon a motion for reduction in sentence

  under 18 U.S.C. § 3582(c)(1)(A); (2) “to the extent otherwise expressly permitted by statute or by

  Rule 35 of the Federal Rules of Criminal Procedure,” 18 U.S.C. § 3582(c)(1)(B); and (3) where


  1
    The medical records provided by BOP confirm that Banks has been diagnosed and treated for
  Type II diabetes, high cholesterol, and hypertension. Type II diabetes is a COVID-19 confirmed
  risk factor recognized by the Centers for Disease Control (“CDC”) (“Adults of any age with the
  following conditions are at an increased risk of severe illness from the virus that causes COVID-
  19: . . . Type 2 diabetes mellitus”). https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
  precautions/people-with-medical-conditions.html).
  2
    The CDC lists hypertension under the category of “adults of any age with the following
  conditions might be at an increased risk for severe illness from the virus that causes COVID-
  19.” https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
  conditions.html.
                                                2
Case 6:15-cr-00080-DEW-PJH Document 213 Filed 11/20/20 Page 3 of 8 PageID #: 763



  the defendant was sentenced based on a retroactively lowered sentencing range, 18 U.S.C. §

  3582(c)(2). Section 3852(c)(1)(A)(i) provides that a court may reduce a prisoner’s sentence after

  administrative remedies have been exhausted “if it finds that” (1) “extraordinary and compelling

  reasons warrant such a reduction” and (2) the reduction is “consistent with applicable policy

  statements issued by the Sentencing Commission.”

         The Sentencing Commission’s policy statement regarding compassionate release is

  consistent with the statute and provides, in pertinent part, as follows:

         Upon motion of the Director of the Bureau of Prisons under 18 U.S.C. §
         3582(c)(1)(A), the court may reduce a term of imprisonment (and may impose a
         term of supervised release with or without conditions that does not exceed the
         unserved portion of the original term of imprisonment) if, after considering the
         factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable, the
         court determines that—

                 (1) (A) Extraordinary and compelling reasons warrant the reduction; . . .

                 (2) The defendant is not a danger to the safety of any other person or to the
                     community, as provided in 18 U.S.C. § 3142(g); and

                 (3) The reduction is consistent with this policy statement.

  U.S.S.G. § 1B1.13.       In the commentary following the policy statement, the Sentencing

  Commission identifies three specific reasons that are considered “extraordinary and compelling,”

  as well as a broader provision for reasons deemed “extraordinary and compelling.”

         1. Extraordinary and Compelling Reasons.—Provided the defendant meets the
         requirements of subdivision (2) [regarding absence of danger to the community],
         extraordinary and compelling reasons exist under any of the circumstances set forth
         below:

                 (A) Medical Condition of the Defendant.—

                      (i) The defendant is suffering from a terminal illness (i.e., a serious and
                      advanced illness with an end of life trajectory). A specific prognosis of
                      life expectancy (i.e., a probability of death within a specific time
                      period) is not required. Examples include metastatic solid-tumor
                      cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease,
                      and advanced dementia.

                                                    3
Case 6:15-cr-00080-DEW-PJH Document 213 Filed 11/20/20 Page 4 of 8 PageID #: 764



                    (ii) The defendant is—

                        (I) suffering from a serious physical or medical condition,

                        (II) suffering from a serious functional or cognitive impairment, or

                        (III) experiencing deteriorating physical or mental health because of
                        the aging process, that substantially diminishes the ability of the
                        defendant to provide self-care within the environment of a
                        correctional facility and from which he or she is not expected to
                        recover.

                (B) Age of the Defendant.—The defendant (i) is at least 65 years old; (ii) is
                experiencing a serious deterioration in physical or mental health because of
                the aging process; and (iii) has served at least 10 years or 75 percent of his
                or her term of imprisonment, whichever is less.

                (C) Family Circumstances.—

                     (i) The death or incapacitation of the caregiver of the defendant’s minor
                     child or minor children.

                     (ii) The incapacitation of the defendant’s spouse or registered partner
                     when the defendant would be the only available caregiver for the
                     spouse or registered partner.

                (D) Other Reasons.—As determined by the Director of the Bureau of
                Prisons, there exists in the defendant’s case an extraordinary and
                compelling reason other than, or in combination with, the reasons described
                in subdivisions (A) through (C).

  U.S.S.G § 1B1.13 cmt. n. 1.

         The defendant bears the burden to establish circumstances exist under which he is eligible

  for a sentence reduction under 18 U.S.C. § 3582(c)(1)(A)(i). See United States v. Ennis, No. 02-

  1430, 2020 WL 2513109, at *4 (W.D. Tex. May 14, 2020) (“[T]he defendant has the burden to

  show circumstances meeting the test for compassionate release.” (citing United States v. Stowe,

  No. 11-803, 2019 WL 4673725, at *2 (S.D. Tex. Sept. 25, 2019)); United States v. Wright, No.

  16-214, 2020 WL 1976828, at *6 (W.D. La. Apr. 24, 2020) (Petitioner has the “burden of showing

  the necessary circumstances, or a combination of circumstances, that would warrant relief under

  the compassionate release statute.”). As previously mentioned, the Government concedes that
                                                4
Case 6:15-cr-00080-DEW-PJH Document 213 Filed 11/20/20 Page 5 of 8 PageID #: 765



  Banks can demonstrate that extraordinary and compelling reasons exist under 18 U.S.C. §

  3582(c)(1)(A) to modify his prison sentence based upon a review of his medical records.

  Specifically, the Government states: “The United States acknowledges that the defendant presents

  at least one risk factor identified by the CDC as heightening the risk of severe illness or death were

  the inmate to contract COVID-19, namely type II diabetes.” Record Document 212 at 8.

  Furthermore, the Government “agrees that this chronic condition presents ‘a serious physical or

  medical condition . . . that substantially diminishes the ability of the defendant to provide self-care

  within the environment of a correctional facility” as provided in Section 1B1.13, comment note

  1(A)(ii). Id.

         Regardless of this concession by the Government, the existence of an “extraordinary and

  compelling reason” does not end the inquiry. The Court must consider whether Banks remains a

  danger to the community before granting compassionate release, as required by United States

  Sentencing Guideline § 1B1.13(2), which refers to 18 U.S.C. § 3142(g). Furthermore, 18 U.S.C.

  § 3582 and the policy statement require the Court to consider the sentencing factors set forth in 18

  U.S.C. § 3553(a).

         Section 3142(g) sets forth the factors that courts must consider in deciding whether to

  release a defendant pending trial.      These factors to be considered include the “nature and

  circumstances of the offense charged,” “the history and characteristics of the person,” including

  “the person’s character, physical and mental condition, family ties, . . . community ties, past

  conduct, history relating to drug or alcohol abuse, [and] criminal history,” and “the nature and

  seriousness of the danger to any person or the community that would be posed by the person’s

  release.” 18 U.S.C. § 3142(g). Similarly, Section 3553(a), which sets forth the factors to consider

  in imposing sentence, requires the Court to consider: (1) the nature and circumstances of the

  offense and the history and characteristics of the defendant; and (2) the need for the sentencing

                                                    5
Case 6:15-cr-00080-DEW-PJH Document 213 Filed 11/20/20 Page 6 of 8 PageID #: 766



  imposed (A) to reflect the seriousness of the offense, to promote respect for the law, and to provide

  just punishment for the offense; (B) to afford adequate deterrence to criminal conduct; and (C) to

  protect the public from further crimes of the defendant. See 18 U.S.C. § 3553(a).

         The Court finds that Banks has not demonstrated that he will not be a threat to others or

  the community if released. First, Banks was sentenced in this Court for conspiracy to distribute

  cocaine. Notably, this conviction occurred following convictions for distribution of cocaine,

  distribution of marijuana, and possession of cocaine and while he was on parole for this prior

  conduct. These convictions have not been mere possession offenses but for the business of

  narcotics distribution. In addition, Banks seeks a reduction in sentence to “time served.” However,

  his statutory minimum sentence was five years and a reduction as requested would result in a

  sentence that falls below what Congress deemed appropriate for similarly situated defendants. See

  United States v. Mazur, No. 18-68, 2020 WL 2113613, at *4 (E.D. La. May 4, 2020) (noting that

  even if defendant’s circumstances “presented extraordinary and compelling reasons to grant

  compassionate release,” his history of attempted manslaughter, possession of controlled

  substances, and a misdemeanor for domestic abuse battery demonstrates that he is a danger to the

  community).

         In light of the above, the Court concludes that Banks remains a danger to others and his

  community. Additionally, in examining the Section 3553(a) factors, to reduce Banks’s sentence

  would not reflect the seriousness of the offense, promote respect for the law or afford an adequate

  deterrence to criminal conduct.      Furthermore, a deviation below the mandatory minimum

  sentences that were set by Congress would create a sentencing disparity between Banks and other

  similarly situated defendants, thus invalidating a “just punishment” under 18 U.S.C. §

  3553(a)(2)(A).



                                                   6
Case 6:15-cr-00080-DEW-PJH Document 213 Filed 11/20/20 Page 7 of 8 PageID #: 767



         The Court has also looked at the presence of COVID-19 at the FCI Oakdale II. There are

  eight inmates and ten staff members who are currently testing positive out of 817 total inmates. 3

  http://www.bop.gov/coronavirus (last updated 11/19/2020). Courts have held that “mere existence

  of COVID-19 in society and the possibility that it may spread to a particular prison alone cannot

  independently justify compassionate release, especially considering BOP’s statutory role, and its

  extensive and professional efforts to curtail the virus’s spread.” United States v. Raia, 954 F.3d

  594, 597 (3d Cir. 2020). See, e.g., United States v. Clark, No. 17-85, 2020 WL 1557397, at *6

  (M.D. La. Apr. 1, 2020) (“General concerns about possible exposure to COVID-19 do not meet

  the criteria for extraordinary and compelling reasons for a reduction in sentence. . . .”) (quoting

  United States v. Eberhart, No. 13-313, 2020 WL 1450745 (N.D. Cal. Mar. 25, 2020)); Mazur, No.

  18-68, 2020 WL 2113613, at *1, 3-4 (holding that extraordinary and compelling reasons to grant

  compassionate release were not present for a prisoner diagnosed with myeloid leukemia and

  hypertension despite twenty-five percent of the inmate population testing positive for COVID-19).

  Banks has not shown that inmates are currently not receiving adequate medical attention if they

  contract the virus. Additionally, Banks has not shown that the BOP is unable to adequately manage

  the COVID situation.     This Court cannot equate the generalized fear of COVID-19 to an

  extraordinary and compelling reason to support compassionate release, nor will it undermine

  BOP’s criteria to determine eligibility for sentence reductions or home confinement. Therefore,

  the Court finds that Banks has not met his burden.

         The Court shares Banks’s concerns about the effect of COVID-19 in the prison setting.

  However, those concerns are not being ignored by the BOP or this Court. The BOP is taking



  3
   One inmate has died from the virus. No staff members have died from the virus. However, there
  are 20 inmates and 6 staff who have recovered from the virus. www.bop.gov/coronavirus (last
  updated 11/19/20).

                                                  7
Case 6:15-cr-00080-DEW-PJH Document 213 Filed 11/20/20 Page 8 of 8 PageID #: 768



  action to address COVID-19 concerns in its facilities. Section 12003(b)(2) of the Coronavirus Aid,

  Relief, and Economic Security Act (“CARES Act”), Pub. L. No. 116-136, “expand[s] the cohort

  of inmates who can be considered for home release.” The BOP is currently reviewing prisoners

  to determine if temporary release to home confinement or some other type of release, removal, or

  furlough is appropriate, under the standards issued by the CDC for persons at heightened risk. The

  BOP currently has 8,018 inmates on home confinement and the total number of inmates placed in

  home confinement from March 26, 2020 to the present (including inmates who have completed

  service of their sentence) is 17,444. https://www.bop.gov/coronavirus/(last updated 11/19/2020).

         For the foregoing reasons, IT IS ORDERED that Banks’s motion is DENIED.

         THUS DONE AND SIGNED in Shreveport, Louisiana, this 20th day of November, 2020.




                                                  8
